ACCEPTED
                                                                                        01-15-00470-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  7/29/2015 1:46:26 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                       NO. 01-15-00470-CV
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                          In the First Court of Appeals
                                                               7/29/2015 1:46:26 PM
                                 Houston, Texas
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk


                             DANIEL LEON STEIN,
                                 Appellant,

                                       v.

                       JOHN REGER AND SHU W. REGER,
                                Appellees.


                     On Appeal from the 281st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-25605



                         NOTICE OF APPEARANCE


      Now appearing as lead counsel in this matter on behalf of Appellant

Daniel Leon Stein:


                                 Peter M. Kelly
                            State Bar No. 00791011
                       KELLY, DURHAM & PITTARD, L.L.P.
                            1005 Heights Boulevard
                             Houston, Texas 77008
                           Telephone: 713.529.0048
                           Facsimile: 713.529.2498
                        Email: pkelly@texasappeals.com
      Appellant requests that the court direct its clerk to note this appearance in the

records it maintains with respect to this case. Mr. Carlos A. Leon and Piero A. Garcia

will continue as co-counsel in this case.

                                                  Respectfully submitted,

                                                  KELLY, DURHAM & PITTARD, L.L.P.



                                       By:        /s/ Peter M. Kelly
                                                  Peter M. Kelly (Lead Counsel)
                                                  State Bar No. 00791011
                                                  1005 Heights Boulevard
                                                  Houston, Texas 77008
                                                  Telephone: 713.529.0048
                                                  Facsimile: 713.529.2498
                                                  Email: pkelly@texasappeals.com


                                                  THE LEON LAW FIRM, P.C.

                                       By:        /s/ Carlos Leon
                                                  Carlos A. Leon
                                                  State Bar No.00794157
                                                  Piero A. Garcia
                                                  State Bar No.24090112
                                                  Comerica Bank Building
                                                  One Sugar Creek Center Blvd.
                                                  Suite 980
                                                  Sugar Land, Texas 77478
                                                  Telephone: 281.980.4529
                                                  Facsimile: 281.980.4530

                                                  Counsel for Appellant
                                                  Daniel Leon Stein



                                            -2-
                           CERTIFICATE OF SERVICE

     A true and correct copy of this Notice of Appearance has been forwarded to all
counsel of record on July 29, 2015, as follows:

Robert M. Browning                                    Via Facsimile: 713.629.5027
James L. Silliman
BROWN SIMS
Tenth Floor
1177 West Loop South
Houston, Texas 77027
rbrowning@brownsims.com

Counsel for Appellees John Reger and Shu W. Reger




                                              /s/ Peter M. Kelly
                                              Peter M. Kelly




                                        -3-